Opinion issued November 24, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00113-CV
                           ———————————
         HEIGHTS PLAZA, LLC AND ALI HALAWE, Appellants
                                       V.
               WOODFOREST NATIONAL BANK, Appellee



                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-18351


                         MEMORANDUM OPINION

      Appellants, Heights Plaza, LLC and Ali Halawe, appealed from the trial

court’s order granting the appellee’s motion for summary judgment, signed on

January 5, 2015. See TEX. R. APP. P. 26.1(a)(1). However, appellants have neither

paid the required filing fee nor established indigence for purposes of appellate
costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207,

51.208, 51.941(a), 101.041(1) (West 2013), § 101.0411 (West Supp. 2014); Order

Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts of

Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 13-9127 (Tex. Aug. 16, 2013). Further, appellants have neither paid nor made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified by the Clerk of this Court on February 26, 2015, and

again on May 14, 2015, that this appeal was subject to dismissal, appellants did not

timely respond. See id. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




                                         2